—Judgment unanimously affirmed. Memorandum: We reject defendant’s contentions that the sentence imposed constitutes cruel and unusual punishment (see, People v Thompson, 83 NY2d 477, 482-485; People v Broadie, 37 NY2d 100, 117, cert denied 423 US 950; People v Brown, 245 AD2d 1098) and is unduly harsh *940or severe (see, People v Kidd, 265 AD2d 859, 860, Iv denied 94 NY2d 824). Also contrary to defendant’s contention, the verdict is not against the weight of the evidence on the issue of defendant’s identity (see, People v Owens, 275 AD2d 905, 906, Iv denied 95 NY2d 937, 939; see generally, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Ontario County Court, Harvey, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pine, J. P., Hayes, Hurlbutt, Kehoe and Lawton, JJ.